                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

ZMCC PROPERTIES LLC,

      Plaintiff,

v.                                                     Case No. 19-12428

PRIMEONE INSURANCE COMPANY,

     Defendant.
__________________________________/

              ORDER GRANTING DEFENDANT’S MOTION TO COMPEL

       Plaintiff ZMCC Properties LLC brings this action for breach of contract and

reformation. (ECF No. 28, PageID.736-47.) Defendant PrimeOne Insurance Co. moves

to compel Non-Parties Alan Markovitz, ABCDE Land LLC, and AM & LN Properties LLC

to comply with subpoenas Defendant issued on February 23, 2021, under Federal Rule

of Civil Procedure 45. (ECF No. 51.)

      Non-Parties filed a timely response to Defendant’s motion. (ECF No. 53.) They

explain that, due to an administrative error, the subpoenas were forwarded to an

attorney who no longer represents Non-Parties. (Id., PageID.1724.) In the response,

Non-Parties do not dispute the validity of Defendant’s subpoena, nor do they contend

that the discovery requests are irrelevant, overly burdensome, or seek privileged

information. (Id.) Instead, because of the claimed administrative error, Non-Parties ask

for additional time to investigate available records and obtain the documents and

information Defendant sought in its subpoena. (Id.) Defendant did not file a reply

opposing Non-Parties’ request for additional time.
        Defendant’s motion is well supported, and Non-Parties do not oppose production

of the information Defendant requested in its February 23 subpoena. Thus, the court will

grant Defendant’s motion to compel, and it will provide Non-Parties until May 21, 2021,

to comply with the subpoena. If, by May 21, Non-Parties fail to produce the documents

and information requested in the subpoena, the court will consider imposing on Non-

Parties contempt sanctions under Federal Rule of Civil Procedure 45(g). See 9A

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2465 (3d ed.

2020) (“There is no doubt . . . that there is judicial power to punish the failure to comply

with a valid subpoena as a contempt of court.”); Bariteau v. Krane, 206 F.R.D. 129, 131

(W.D. Ky. 2001) (“Courts have often found a person in contempt for refusing to comply

with a validly issued subpoena without objecting to it or making a motion to quash.”).

Accordingly,

        IT IS ORDERED that Defendant’s “Motion to Compel Non-Parties’ Compliance

with Subpoena” (ECF No. 51) is GRANTED. Non-Parties Alan Markovitz, ABCDE Land

LLC, and AM & LN Properties LLC are DIRECTED to produce all documents and

information responsive to Defendant’s subpoena (ECF No. 51-2) by May 21, 2021.

                                                           s/Robert H. Cleland                 /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: May 3, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, May 3, 2021, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                      /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-12428.ZMCC.MotiontoCompel.RMK.2.docx
